Citation Nr: 1528670	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependence and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959.  He passed away in August 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The Board remanded these claims in March 2015 for additional development, the purposes of which have been achieved.

The issue of entitlement to burial expenses has been raised by the record in a statement received in February 2012, which included a copy of the funeral home's bill, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran passed away in August 2011 from chronic obstructive pulmonary disease (COPD).

2.  His death was not related to his active duty service. 

3.  At the time of his death, he did not have any service-connected disabilities, and therefore did not have a total disability rating preceding his death.  The evidence does not show that he was a former prisoner of war.

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.312 (2014).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, the Appellant was asked in January 2012 to provide information regarding the Veteran's treatment so that medical records could be obtained.  In February 2012, she responded that she had provided all the evidence she had.  

She was also notified in March 2012 that efforts to locate her husband's service treatment records (STRs) had failed, and that they were presumed lost in a fire at the storage facility.  She was asked to provide information so that a more thorough search for STRs could be conducted, and to also provide any information she had that showed his cause of death was related to service.  She responded that same month that, to the best of her knowledge, her husband was not hurt while in the service.  Subsequently, a formal finding of unavailability of STRs was made in March 2012.

The Board remanded these claims to provide an additional attempt to obtain records.  It was noted that the Veteran's death certificate was signed by a private physician, but that no authorization had been received to obtain private records, and that she was to be given another opportunity to supply the records or the authorization form.  It was also noted that she was not given a second copy of NA 13055, which is used to reconstruct missing STRs, nor was she given information on alternative evidence that could substantiate her claim.  The Appellant was provided with this notice and the form NA 13055 in March 2015.  She did not respond to this notice.  There is no suggestion that the notice was not received or undeliverable.

Three separate attempts were made to obtain evidence in support of these claims.  She did not respond.  The duty to assist is a two-way street.  A claimant cannot passively wait for assistance in those circumstances where he or she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Further, a medical opinion was not obtained, and the Board finds one is not warranted.  Although section 38 U.S.C.A. § 5103A(a) directs VA to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit," De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), such efforts are not required when there is no reasonable possibility that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  Here, without some evidence of his time in service or his health before his death, there is no way for a physician to provide an opinion.

Accordingly, the Board finds that the duty to assist has been met.

Service Connection for the Cause of Death

In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  
38 C.F.R. § 3.312 (2014).  

Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death").

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

The Appellant seeks service connection for the cause of the Veteran's death.  The only cause of death listed on his death certificate is COPD.  She has made no allegations regarding a relationship between COPD and his active duty service.  Indeed, she has indicated that her husband was not hurt during service.   As elements (2) and (3), listed above, are not met, the Board is left with no choice but to deny service connection for the cause of death.

DIC under 38 U.S.C.A. § 1318

In order to establish entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or, was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or, was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

The term "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error (CUE) committed in a VA decision on a claim filed during the veteran's lifetime; or, (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or, (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or, VA was withholding payments under 38 U.S.C. §5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b).

The Board finds that none of the requirements for DIC under 38 U.S.C.A. § 1318 are met.  As mentioned above, the Veteran was not service-connected for any disabilities at the time of his death, and therefore he did not have a total rating at any time.  The record does not suggest that he was a prisoner of war.  Further, the record does not suggest and the Appellant does not allege that he was entitled to receive benefits for any of the reasons cited in 38 C.F.R. § 3.22(b).

ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


